Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 22 December 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 22 Decr. 1818
				
				As I hear there has been a great fall of snow during the last week or two in Boston I suppose you have seen many of those booby huts  which you wrote me about last winter and perhaps have rode in one—I am not fond of them for they are apt to make me sea sick and should like much better to have a pretty Russian Traineau—As it is also the season for skating I must renew my cautions both to John and yourself on that subject and earnestly request you not to expose yourselves to any accident I have always found you obedient and I have no doubt in this respect you will also be on your guard and follow my advice—I am very happy to find by your Letters which always delight me that you have begun your College studies and hope that Mr. Gould will encourage you to advance by rapid promotion which however must entirely depend entirely upon your own exertions as I hope all my Son’s are above any desire to raise rise by favour or partiality and that they will require no spur but their own ambition to excel—Antoine and Ellen were married the eigth of this month and in consequence of our mourning the wedding was very quiet. they appear to be quite happy and every thing goes on as usual—Write me as often as you can and believe me ever your affectionate Mother
				
					L. C. Adams
				
				
			